DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 02/16/2022, with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
The applicant argues “Bhatia fails to disclose a location threat monitoring system obtaining data containing textual information relating to a brand, it fails to meet the recited limitation.”
Examiner respectfully disagrees. The combination of Bhatia, Ward, Compton, and Zahran teaches a location threat monitoring system to a brand as recited in the claim because the combination of Bhatia, Ward, Compton, and Zahran teaches all claim limitations of the location threat monitoring system as recited in the claim. Bhatia 
The applicant argues “Compton's disclosure of identifying cities or monuments from a manually compiled list also fails to meet the recited limitation of referencing or inferring an address or location of interest to the brand, regardless of whether the piece of natural language input data actually contains the address or location. The Applicant notes that if Compton's system does not find a location from the manually compiled list in the text of the tweet, it will assign a location to the text, but it does so based on the locations of retweeters, rather than an analysis of the received text by a DL model to recognize or infer locations associated with a particular brand. Compton therefore fails to meet the specific language of the recited limitations.” 
	Examiner respectfully disagrees. Compton [Col. 9 ln. 33-36] teaches to infer location of an upcoming event/interest to a particular brand (taught by Bhatia [0021]). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Bhatia [0021], Ward [0053] and Compton [Col. 9 ln. 33-36] [Col. 7 ln. 54-56] teaches a 
The applicant argues “Zahran does not teach that a threat classifier, responsive to the score exceeding the threshold, identifies a location threat with respect to the location referenced in the data, but instead teaches that the location identifier determines a third threat score. Thus, again, the cited prior art fails to meet the specific language recited in the claim.”
Examiner respectfully disagrees. Zahran [0024] [0035-0037] [0054] teaches the location threat identifiers/classifiers, responsive to the threat score exceeding a certain threshold, identify a location threat based on threat scores analyzed from data sources.
The rejection of the dependent claims 2-7 for depending from rejected claim(s) is maintained.
Claim 8 is the system of claim 1, and is similarly analyzed. The rejection of the dependent claims 9-14 for depending from rejected claim(s) is maintained.
Claim 15 is the computer program product of claim 1, and is similarly analyzed. The rejection of the dependent claims 16-20 for depending from rejected claim(s) is maintained.
For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2015/0058344 A1, hereinafter Bhatia) in view of Ward et al. (US 20200111038 A1, hereinafter Ward), and further in view of Compton (US 9953080 B1) and Zahran (US 2014/0283055 A1).

Regarding claim 1, Bhatia teaches: A method, comprising: obtaining or receiving, from a data source, data containing textual information relating to a brand, the obtaining or receiving performed by a location threat monitoring system operating on a computer ([0021] e.g., “the computing device can either receive social media data related to a particular inquiry (e.g. a company name, a brand name, etc.) or can extract from the social media a set of textual data pertaining to the particular inquiry. For example, the computing device can access, utilize, and/or request data from a web crawler that crawls publicly available documents made on social media platforms.”);

	wherein the ANN is trained, through supervised learning using sample data sets from the data source
However, Ward teaches: providing the textual information to a deep learning (DL) model specifically trained and tuned to analyzed input data from the data source, the DL model comprising an artificial neural network (ANN) ([0053] e.g., “In general, ML algorithms, in effect, extract features from received data (e.g., inputs to the engines 402) in order to “classify” the received data. Examples of suitable classifiers include but are not limited to neural networks (described in greater detail below), support vector machines (SVMs), logistic regression, decision trees, hidden Markov Models (HMMs), etc. The end result of the classifier's operations, i.e., the “classification,” is to predict a class for the data. The ML algorithms apply machine learning techniques to the received data in order to, over time, create/train/update a unique “model.”” Examiner notes that the “data source” is taught by Bhatia in [0021]), 
wherein the ANN is trained, through supervised learning using sample data sets from the data source ([0053] e.g., “The learning or training performed by the engines/classifiers 402 can be supervised. Supervised learning is when training data is already available and classified/labeled.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring social (Ward [0005] "a need exists to more accurately identify, alert, and mitigate risk events in real time prior to or immediately after an impact of the risk events.").
Bhatia in view of Ward does not explicitly teaches: to recognize or infer location references with respect to the brand and to generate a probability score which indicates a likelihood that a piece of natural language input data from the data source references or infers an address or location of interest to the brand, 
regardless of whether the piece of natural language input data actually contains the address or location
However, Compton teaches: to recognize or infer location references with respect to the brand and to generate a probability score which indicates a likelihood that a piece of natural language input data from the data source references or infers an address or location of interest to the brand ([Col. 9 ln. 33-36] e.g., “The location of an upcoming event is inferred by searching the Tweet™ for mentions of cities or monuments from a manually compiled list.” [Col. 10 ln. 38-39] e.g., “The results are used to assign a probability score to this event.” [Col. 7 ln. 54-56] e.g., “the input 300 comprises millions of a day's Tweets™ on Twitter™; however, other textual inputs could be used.” Examiner notes that the “brand” is taught by Bhatia in [0021]. Examiner further notes that the deep learning model is taught by Ward in [0053].) 
([Col. 9 ln. 36-38] e.g., “In the event that no locations are mentioned in the text, a location is assigned to an event based on the location of retweeters.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring social media data using machine learning of Bhatia in view of Ward to incorporate the method of inferring the location of an upcoming event and generating a probability score to the event of Compton. The motivation/suggestion for doing this would be for the purpose of increasing the probability of the civil unrest event occurring. (Compton [Col. 2 ln. 37-38] "perform an operation of increasing the probability of the civil unrest event occurring").
Bhatia in view of Ward and Compton does not explicitly teaches: comparing, by the location threat monitoring system, the probability score from the ANN with a threshold; and 
	responsive to the probability score from the ANN meeting or exceeding the threshold,
	providing the data from the data source to location threat classifiers,
	wherein the location threat classifiers are operable to identify a location threat with respect to the address or location referenced or inferred in the data from the data source.
However, Zahran teaches: comparing, by the location threat monitoring system, the probability score from the ANN with a threshold ([0024] e.g., “after a threat score is determined for a data item, a moderation system determines whether the data item should be promoted to an alert. To make this determination, the moderation system compares the threat score to one or more thresholds.” Examiner notes that the “ANN” is taught by Ward in [0053].); and 
responsive to the probability score from the ANN meeting or exceeding the threshold ([0024] e.g., “Responsive to the threat score exceeding a certain threshold”),
providing the data from the data source to location threat classifiers ([0053] "In addition to performing semantic and dictionary classification, the example moderation system 101 of FIG. 2 analyzes data items using the location identifier 210."),
	wherein the location threat classifiers are operable to identify a location threat with respect to the address or location referenced or inferred in the data from the data source ([0035-0037] the location threat identifiers/classifiers identify a location threat based on threat scores analyzed from data sources. [0054] e.g., “location identifier 210 operates in conjunction with the classifiers 206 and 208 to determine a location in addition to semantics and dictionary terms.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring social media data using machine learning of Bhatia in view of Ward and Compton to incorporate the method of determining a location threat score exceeding a predetermined threshold of Zahran. The motivation/suggestion for doing this would be for the purpose of increasing a threat score for the pre-identified information that (Zahran [0088] "the classifiers 206, 208, and 210 increase a threat score (e.g., a weight of a threat score) for the pre-identified information that matches information within the data item 104").

Regarding claim 3, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
	Bhatia in view of Ward and Zahran does not explicitly teach: wherein the data from the data source has no specific address or location.
	However, Compton teaches: wherein the data from the data source has no specific address or location ([Col. 9 ln. 36-38] e.g., “In the event that no locations are mentioned in the text, a location is assigned to an event based on the location of retweeters.”).  
The motivation to combine Bhatia with Compton is the same rationale as set forth above with respect to claim 1.

Regarding claim 4, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
	Bhatia in view of Ward and Compton does not explicitly teach: wherein the data from the data source is pushed to the location threat monitoring system or pulled by the location threat monitoring system on demand or on a periodic basis.
	However, Zahran teaches: wherein the data from the data source is pushed to the location threat monitoring system or pulled by the location threat monitoring system on demand or on a periodic basis ([0029] "The example moderation system 101 may subscribe to one or more data sources 102 to automatically receive data items 104. Alternatively, the moderation system 101 may query the data sources 102 for data items 104. The query may be performed hourly, daily, weekly, monthly, etc.").  
The motivation to combine Bhatia with Zahran is the same rationale as set forth above with respect to claim 1.

Regarding claim 5, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
	Bhatia in view of Compton and Zahran does not explicitly teach: wherein the ANN comprises a deep NN (DNN) or a recurrent neural NN (RNN)
However, Ward teaches: wherein the ANN comprises a deep NN (DNN) or a recurrent neural NN (RNN) ([0054] "For example, a neuromorphic/neural network for handwriting recognition is defined by a set of input neurons, which can be activated by the pixels of an input image. After being weighted and transformed by a function determined by the network's designer, the activations of these input neurons are then passed to other downstream neurons, which are often referred to as “hidden” neurons. This process is repeated until an output neuron is activated. Thus, the activated output neuron determines (or “learns”) which character was read. Multiple pre-neurons and post-neurons can be connected through an array of RSD, which naturally expresses a fully-connected neural network.").  


Regarding claim 6, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
	Bhatia in view of Ward and Compton does not explicitly teach: further comprising: preparing the data from the data source as input to the ANN; or preparing the data from the data source as input to the location threat classifiers.
	However, Zahran teaches: further comprising: preparing the data from the data source as input to the ANN; or preparing the data from the data source as input to the location threat classifiers ([0034] "To compile information from data sources 102, the example moderation system 101 includes a content query interface 202 and a content listener interface 204." [0054] "In some embodiments, the location identifier 210 operates in conjunction with the content scorer 212 to determine a location threat score." [0006] "a moderation system includes an interface configured to receive an unstructured data item from a data source and a semantic classifier configured to determine a first threat score by determining content within the data item that substantially matches pre-identified semantic information. The moderation system also includes a dictionary classifier configured to determine a second threat score by determining the content within the data item that substantially matches pre-identified dictionary information and a location identifier configured to determine a third threat score by determining the content within the data item that substantially matches geographic location information.").  
The motivation to combine Bhatia with Zahran is the same rationale as set forth above with respect to claim 1.

Regarding claim 7, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
	Bhatia in view of Ward and Compton does not explicitly teach: wherein each of the location threat classifiers comprises a natural language processing (NLP) model specially trained to identify a type of location threat.
	However, Zahran teaches: wherein each of the location threat classifiers comprises a natural language processing (NLP) model specially trained to identify a type of location threat ([0042] e.g., "The example semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified... The calibration processor 214 then analyzes these data items using natural language algorithms to identify trends, patterns, and semantics." [0053] "The example location identifier 210 is configured to analyze unstructured data items for terms or expressions that identify geographic locations." [0054] "In some embodiments, the location identifier 210 operates in conjunction with the content scorer 212 to determine a location threat score.").  


Regarding claim 8, Bhatia teaches: A location threat monitoring system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor (Fig. 6 elements 610 and 620 and [0073] e.g., “storage capacities, such as flash drives, hard drives, random access memory, etc., for storing data, such as images, files, and program instructions for execution by one or more microprocessors 610”) for: claim 1, and is similarly analyzed.
	
Regarding claim 10, the location threat monitoring system of claim 3, and is similarly analyzed.
 
Regarding claim 11, the location threat monitoring system of claim 4, and is similarly analyzed.

Regarding claim 12, the location threat monitoring system of claim 5, and is similarly analyzed.

Regarding claim 13, the location threat monitoring system of claim 6, and is similarly analyzed.

Regarding claim 14, the location threat monitoring system of claim 7, and is similarly analyzed.

Regarding claim 15, Hadi teaches: A computer program product for location threat monitoring, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor (Fig. 6 elements 610 and 620 and [0073] e.g., “storage capacities, such as flash drives, hard drives, random access memory, etc., for storing data, such as images, files, and program instructions for execution by one or more microprocessors 610”) for: claim 1, and is similarly analyzed.
	 
Regarding claim 17, the computer program product of claim 3, and is similarly analyzed.

Regarding claim 18, the computer program product of claim 4, and is similarly analyzed.

Regarding claim 19, the computer program product of claim 5, and is similarly analyzed.

Regarding claim 20, the computer program product of claim 6, and is similarly analyzed.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia in view of Ward, Compton, and Zahran, and further in view of Li (US 2008/0290987 A1) and Fisken (US 20090254545 A1).

Regarding claim 2, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
	Bhatia in view of Ward, Compton, and Zahran does not explicitly teach: further comprising: receiving, over a network from a user device communicatively connected to the location threat monitoring system, a request for brand [protection], the request containing a label, a name, a domain, or a search term for the brand.
	However, Li teaches: further comprising: receiving, over a network from a user device communicatively connected to the location threat monitoring system, a request for brand [protection], the request containing a label, a name, a domain, or a search term for the brand ([0491] "Query 3314 can be an User Request comprising a "GET" Command and the Keywords, "Brand Z" and "Product Y." [0492] In the present example, "Brand X" and "Product Y" constitute a description of the specific product of interest to a Wireless Device 0210 user. Query 3312 represents an User Request that includes only the name of the brand of the product of interest." Examiner notes that the “Brand Z” is mapped to a “name” as Applicant discloses “brand- related information of interest (e.g., a brand label, a brand name, a brand domain, brand- related search terms, etc.)” in [0043].).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring social (Li [0065] "the utilization of a variety of data to increase the accuracy of identifying the advertisement stimulating an user response").
Bhatia in view of Ward, Compton, Zahran, and Li not explicitly teach: brand protection.
	However, Fisken teaches: brand protection ([0006] “FIG. 3 shows an example user interface for requesting "brand protection" information.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring social media data using machine learning of Bhatia in view of Ward, Compton, Zahran, and Li to incorporate the method of a user interface of Fisken. The motivation/suggestion for doing this would be for the purpose of enhancing the users' web presence, protect their brand name, and provide an indication of the value of their domain names. (Fisken [0017] " The service may implement various methods to evaluate a domain name or web address and provide users with information that may enhance the users' web presence, protect their brand name, and otherwise provide an indication of the value of their domain names. ").

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Gaurav et al. (US 2016/0100301 A1): teaches identifying the geo-location of the crowd gathering with threat levels, and transmitting the generated alert messages to the user devices.
Leidner et al. (US 2016/0371618 A1): teaches an entity-risk relation classifier to identify and extract entity-risk relations from the set of source data.
Schrecker et al. (US 8392998 B1): teaches the method for uniquely identifying attacked assets, maintaining asset data mapping unique asset identifiers to non-unique asset identifiers and maintaining protection data mapping identifiers of sensors to unique identifiers of assets protected by the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129